Citation Nr: 1523038	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  12-21 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968, with service in the Republic of Vietnam.  His military awards and decorations include the Purple Heart.  This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In September 2014, the Board found that new and material evidence had been submitted to reopen the claim for service connection for bilateral hearing loss.  The claims for service connection for bilateral hearing loss and service connection for tinnitus were then remanded for additional development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of Virtual VA reveals documents that are duplicative of those in the VBMS file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Here, the Veteran contends that his bilateral hearing loss and tinnitus are related to his routine exposure to hazardous noise as a canoneer and field artillery crewman in Vietnam.  Moreover, the Veteran suffered a traumatic brain injury during service which he believes contributed to the development of his hearing loss and tinnitus.  

The claims for service connection for bilateral hearing loss and service connection for tinnitus must be remanded for an addendum opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Here, the 2014 VA examiner provided an opinion regarding the etiology of hearing loss that was based upon a finding of hearing loss existing prior to service; this is an incorrect factual basis.  The service entrance examination shows diminished hearing at the 500 Hertz level, but does not show hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2014).  The examiner also relied in part on a lack of continuity of care for hearing loss and tinnitus; this is not required where the Veteran has provided competent and credible evidence of longstanding hearing loss and tinnitus symptoms.  Accordingly, remand is required for an addendum opinion that provides an etiology opinion based on causation and not aggravation, and that considers the Veteran's lay statements.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination, any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  After any additional records are associated with the claims file, obtain an addendum opinion from a VA examiner.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post- service medical records, and lay statements.  An explanation for the opinion expressed must be provided.  

The examiner must render the following opinions:  1) is it at least as likely as not (50 percent or greater probability) that the current hearing loss is related to the Veteran's period of military service, or to any incident therein, to include noise exposure from his duties as a canonner in a field artillery battalion and the traumatic brain injury; and 2) is it at least as likely as not (50 percent or greater probability) that the current tinnitus is related to the Veteran's period of military service, or to any incident therein, to include noise exposure from his duties as a canonner in a field artillery battalion and the traumatic brain injury?

The examiner must specifically address the following:  1) the Veteran's in-service noise exposure; 2) the Veteran's complaints of diminished hearing at least by May 1969, as indicated by his filing a service connection claim sometime in between November 1968 and May 1969; 3) the Veteran's in-service complaints of hearing loss; 4) the Veteran's reports of longstanding hearing difficulty; 5) the Veteran's post-service occupational and recreational noise exposure; 6) the December 2011 VA hearing loss examination report; 7) the November 2014 VA hearing loss examination; 8) the February 2012 VA traumatic brain injury examination.

The examiner is reminded that VA law and regulation does not preclude service connection for post-service hearing loss where hearing was within normal limits at the time of separation from service.  In rendering the opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

4.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remains denied, an SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

